Citation Nr: 1636595	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-37 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran served on active duty from December 1956 to October 1960.   

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2015, the Veteran testified at a hearing in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In July 2015, the Board remanded the appeal for additional development.   

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  GERD was not present during service and is not related to service.

2.  A chronic low back disorder was not present until many years after service, and no current low back disorder is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  


2.  The criteria for service connection for a low back disability have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been notified of the unavailability of the records associated with the reported VA treatment at the Buffalo VA Medical Center.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate either claim; the Board is also unaware of any such evidence.  

The Veteran was afforded appropriate VA examinations, and probative evidence as to whether the GERD and low back disability are related to service has been obtained.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued by the Board.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.


II.  Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  GERD

A September 1958 service treatment record reveals the Veteran's history of stomach pain for one week that was relieved by lying down for 15 minutes.  The diagnosis was gas pain.  The October 1960 separation examination record reveals normal clinical findings for all relevant systems and negative histories as to frequent indigestion or stomach, liver, or intestinal trouble.  X-ray imaging of the chest showed a large gas-filled loop of the colon.  

A September 1991 VA medical certificate reveals a history of sore tooth.  Examination revealed a pulp abscess; ear, nose, and throat exam was otherwise clear.  The outpatient routing slip indicates that the Veteran did not report any disabilities.  

A May 1999 private treatment record reveals the Veteran's history of GERD, for which he had been prescribed medication.

A November 2009 VA examination record reveals the Veteran's history of gastrointestinal upset during service.  He reported that he had intermittent pain that would cause him to double over and that he was treated with medication for excess gas.  He reported continuation of symptoms since service and indicated that he was eventually determined to have GERD, for which he was started on medication in 1980.  After examination and review of the record, the examiner diagnosed GERD.   

Private medical statements dated in May and June 2011 report treatment of the Veteran for GERD since the early 1990s.  The June 2011 medical statement also reports the Veteran's history of GERD symptoms since the 1950s.  A May 2011 VA medical statement reports the Veteran's history of "problems with GERD since the 1950s," which was "accurate" "as far as [the physician] was aware."

An October 2014 VA medical opinion reveals a medical professional's determination that it was less likely than not that the GERD was incurred in or caused by service.  The medical professional explained that although the service medical evidence included a history of acute stomach pain relieved by lying down, gas pain was diagnosed and the discharge physical did not have a chronic condition as a residual to any in-service events.  The medical professional added that GERD was diagnosed "around the moderate extend post-service period" and that the diagnosis was not related to any in-service event and was not a continuation or even episodic continuation of the acute stomach pain during service.   

A September 2015 VA medical opinion reveals a physician's opinion that the GERD was less likely than not incurred in or caused by service.  The physician noted review of the electronic record.  The physician explained that there was no mention of any GERD symptoms on examination in January 1959 or the October 1960 discharge examination report.  The physician noted that there were no medical records dated between discharge and 1990.  Based on the medical records, the physician found no documentation that the GERD was present during service.  A May 2016 addendum opinion reveals the physician's determination that there was no evidence to support a diagnosis of GERD during active duty.  The examiner noted that the Veteran had no gastrointestinal complaints during service and denied any gastrointestinal illness on discharge.  The examiner noted the evidence of gas during service and explained that gas is a nonspecific symptom/finding. 

Following the review of the evidence, the Board must conclude that service connection is not warranted for GERD.  Initially, the Board finds that a preponderance of the evidence shows that the GERD was not present during service.  The service treatment records reveal no complaints or findings attributed to GERD, the record of the separation examination reveals normal clinical findings and negative histories as to indigestion or stomach trouble, and the first diagnosis of record is in the 1990s.  Furthermore, a VA examiner has provided a probative opinion that the GERD was not present during service.  

The Veteran currently reports a diagnosis of GERD within a year after discharge and stomach pain during and since service, and the service treatment records reveal treatment for stomach pain attributed to gas in September 1958.  The medical evidence does not indicate that the reported stomach pain was due to GERD, however, and the record does not suggest that the Veteran is competent to attribute episodic stomach pain to GERD rather than a different disorder or to acute episodes manifested by stomach pain.  In this regard, the Board notes that the May 2011 VA medical statement is a recitation of the Veteran's medical history rather than a medical opinion.  Furthermore, the Veteran has not reported that a medical professional has determined that the GERD was present, albeit undiagnosed, during service, and a VA examiner has determined that it was not present during service, even after consideration of the reported history of stomach pain during service.  Based on the absence of probative evidence of GERD during service and the VA examiner's probative determination that GERD was not present during service, the Board finds the preponderance of the evidence establishes that GERD was not present until after the Veteran's discharge from service.

The Board further finds the probative evidence does not suggest that the GERD is related to service.  A VA examiner determined that it is less likely than not that the GERD is related to service.  There is no medical opinion of record linking the GERD to service.  Although the appellant might believe that his GERD is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his GERD or to determine that he had undiagnosed GERD during and since service.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim. 


IV.  Back Disability 

A February 1960 service treatment record reveals a history of backache.  A March 1960 treatment record reveals the Veteran's history of "still" having "some discomfort" in the upper lumbar spine.  The record indicates that range of motion was normal.  The Veteran was prescribed heat and aspirin.  A May 1960 service treatment record reveals a diagnosis of pharyngitis with cervical adenopathy.  The October 1960 separation examination record reveals normal clinical findings for the spine and negative history of arthritis or rheumatism, bone, joint, or other deformity, or neuritis. 

An August 2011 VA X-ray study revealed scoliosis of the spine.  An August 2015 VA X-ray study revealed degenerative changes and scoliosis of the dorsal spine.  

A September 2015 VA examination record reveals a diagnosis of degenerative arthritis, notably lumbar spondylosis.  The record reports the Veteran's history of injuring the lower back during service, after falling from a truck.  The Veteran reported that he was taken to a hospital where X-ray imaging was performed.  He reported that the pain resolved in approximately four days but he had recurrent low back pain since that time.  He reported that lumbar spine X-ray imaging was performed in the 1960s.  The examiner determined that it was less likely than not that the back disability was incurred in or caused by service.  The examiner explained that the Veteran's lumbar spine disability was a common condition related to normal aging.  The examiner added that there was no clear connection between the current diagnosis and the trauma reported during service, especially in view of the absence of X-ray documentation during service and the intervening 57 years since the traumatic incident.   

Following the review of the evidence, the Board must conclude that service connection is not warranted for a back disability.  Initially, the Board finds that a preponderance of the evidence shows that the back disability was not present until many years after service.  Although the service treatment records reveal complaint of back pain, subsequent service records do not report persistent pain after March 1960, the separation examination record reveals normal clinical findings for the spine, and the first evidence of a chronic disability is the Veteran's claim for benefits.  Furthermore, a VA examiner has provided a probative opinion that the low back disability was not present during service.  

The Veteran currently reports recurrent low back pain during and since service.  He has also reported treatment for his low back within a year of discharge.  He has not alleged that he was treated for the currently diagnosed disability, however, and the competent evidence does not suggest that the currently diagnosed disability is related to any low back symptom during service.  In this regard, the Board finds the VA examiner's determination that the Veteran's current disability is consistent with normal aging is highly probative.  

Although the Veteran is competent to report his symptomatic history, he is not competent to attribute these symptoms to the currently diagnosed arthritis rather than a different disorder or to acute episodes manifested by back pain.  Based on the absence of probative evidence of the current low back disability until many years after service and the VA examiner's probative determination that the back disability was not present during service, the Board finds the preponderance of the evidence establishes that low back disability was not present until after the Veteran's discharge from service.

The Board further finds the probative evidence does not suggest that the currently diagnosed low back disability is related to service.  A VA examiner determined that it is less likely than not that the low back disability is related to service.  In support of this determination, the examiner explained that the current disability is associated with normal aging.  There is no medical opinion of record linking the arthritis to service.  Additionally, as noted above, the Veteran has not provided a history of chronic symptoms during and since service.  Although the appellant might believe that his low back disability is related to service, notably the fall off the truck and the rigors of service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his low back disability or to determine that he had asymptomatic arthritis during and since service.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim. 


ORDER

Service connection for GERD is denied.

Service connection for a low back disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


